GINGRAS LAW OFFICE, PLLC
4802 East RAY ROAD, #23-271

Case #:20-cv-06217-PA-SK Document 31-1 Filed 11/20/20 Page1of4 Page ID #:691

1} David S. Gingras, CSB #218793
Gingras Law Office, PLLC

 

PHOENIX, AZ 85044

 

 

2} 4802 E. Ray Road, #23-271
Phoenix, AZ 85044
3] Tel.: (480) 264-1400
Fax: (480) 248-3196
4] David@GingrasLaw.com
5 | Attorney for Defendants
Aaron Mince; Mince Law;
6| Anthony Will; & Digital Revolution, LLC
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
DR. STEWART LUCAS MURREY, Case No: 2:20-cv-6217-PA-SK
11 | an individual,
12 Plaintiff. DECLARATION OF
AARON MINC IN SUPPORT OF
IS} vs. DEFENDANTS’ MOTION TO
14] AARON MINC, an individual, MINC LAW, a_ | DISMISS
business entity, DOMINGO J. RIVERA, an
13] individual, RIVERA LAW GROUP, PLC a/k/a
DOMINGO RIVERA, ATTORNEY AT LAW,
16] PLC, a limited babii company, ELIZABETH
JORDAN, an individual; INTERNET Date: D 21.202
17| REPUTATION CONTROL a/k/a IRC, a Time Decent hy BERD
business entity, ANTHONY WILL, an = soy Liane
18} individual, DIGITAL REVOLUTION LLC Courtroom: 9A
a/k/a REPUTATION RESOLUTIONS, a Judge: Hon. Percy Anderson
19 | business entity, BRAND YOURSELF.COM,
INC., a limited liability company, TOM
20] VITOLO, an individual; CHRISTIAN TRYON,
71 an individual; and JOHN DOE NUMBERS I1-
“ 10.
22 Defendants.
23
24 I, Aaron Mince, hereby state and declare as follows:
25 l. My name is Aaron Mince. I am a United States citizen, a resident of the

26] State of Ohio, I am over the age of 18 years, and if called to testify in court or other
27 proceeding I could and would give the following testimony which is based upon my own

28 | personal knowledge.

 

 

 
GINGRAS LAW OFFICE, PLLC
4802 East RAy ROAD, #23-271
PHOENIX, AZ 85044

Case :20-cv-06217-PA-SK Document 31-1 Filed 11/20/20 Page 2of4 Page ID #:692

1 2. I am lawyer based in Orange Village, Ohio. I have been admitted to
2 || practice law in the State of Ohio since 2010. Among other things, my practice focuses on
3] Internet-related legal issues.
4 3. My primary focus is helping victims of online defamation. Over the past 10
5 || years, I have litigated more than 100 Internet defamation lawsuits in 19 states and 3
6 || countries. None of those cases were litigated in California, and none have any connection
7 | to the facts of this case.
8 4. I am the founder and principal of Minc Law LLC which is an Ohio-based
9 | law firm focused on Internet-related issues. Minc Law currently employs seven (7)
10 | attorneys, four paralegals, and two administrative and marketing personnel, all of whom
11} are located in Ohio. Minc Law has no employees in California.
12 5. I am not now, nor have I ever been, licensed to practice law in California,
13 | nor have I ever appeared pro hac vice in any legal matters in California.
14 6. I am a life-long resident of Ohio, and I currently live in Ohio with my wife
15 | and two children.
16 7. I received my Bachelor of Science degree from Miami University in
17 | Oxford, Ohio, and my Juris Doctorate (cum laude) from Case Western Reserve School of
18 | Law in Ohio.
19 8. Over the last ten years of practicing law, I have assisted hundreds of clients,
20 | including both businesses and individuals, around the country and globally. A very small
21|| percentage of my clients have included persons and businesses located in California, but
22 | because my work primarily focuses on Internet-related issues, the geographic location of
23 | a particular client is generally not relevant.
24 9. When a person hires Minc Law, our firm always requires the client to enter
25] into a written agreement which explains the scope of work to be performed and the costs
26 | involved, among other things.
27 10. I have reviewed the First Amended Complaint filed against me in this
28 || matter by Dr. Stewart Lucas Murrey.
2

 

 

 
GINGRAS LAW OFFICE, PLLC
4802 EAST RAY ROAD, #23-271

PHOENIX, AZ 85044

Case ?:20-cv-06217-PA-SK Document 31-1 Filed 11/20/20 Page 3o0f4 Page ID #:693

a - ao bo

Oo Co NN DD

 

11. Dr. Murrey contacted my firm in August 2019 seeking help dealing with
numerous postings which appeared on a website called www.CheaterReport.com.

12. I never spoke with Dr. Murrey or any of his representatives during this time
period. However, based on correspondence I reviewed that he had with my firm, he was
working with a lawyer named Alexander J. Petale, Esq., who I understand is admitted to
practice law in California. At Dr. Murrey’s request, Mr. Petale was cc:’d on most if not
all of the email correspondence with Dr. Murrey about the services he wanted my firm to
perform. He and Mr. Petale (on Mr. Murrey’s behalf) had phone conversations with
paralegals at my office before engaging my firm for legal services. They were told the
exact same information my firm provides everyone who calls our office about these
services.

13. Following these discussions, Dr. Murrey was sent a copy of my firm’s
standard written engagement agreement dated August 20, 2019. A true and correct copy
of this agreement is attached hereto as Exhibit A. I know from personal knowledge and as
the owner and sole officer of Minc LLC, that this is a standard record kept in the regular
course of businesses that we always save in each client file.

14. _ As is true of all my firm’s engagement agreements with clients like Dr.
Murrey, this agreement included the following clause:

This agreement will be governed by and construed under Ohio law. Any
dispute arising out of or under this agreement shall be subject only to the
Bedford Municipal Court unless the jurisdictional limits for said Municipal
Court shall be exceeded at which time the Cuyahoga County Court of

Common Pleas shall have sole jurisdiction. You irrevocably consent to the
personal and subject matter jurisdiction of said courts.

15. Dr. Murrey signed and returned the agreement to my firm on August 21,
2019. A copy of the executed signature page is attached hereto as Exhibit B. The page
returned by Dr. Murrey also included a hand-written note which read: “I authorize

Alexander J. Petale, Esq., as my representative herein.” This note was added to the

 
GINGRAS LAW OFFICE, PLLC

4802 EAST RAY ROAD, #23-271

Case

PHOENIX, AZ 85044

a - Lo bo

o Co NSN DN

P:20-cv-06217-PA-SK Document 31-1 Filed 11/20/20 Page 4of4 Page ID #:694

agreement in order to confirm that Dr. Murrey was, in fact, represented by counsel, and
that my firm was authorized to discuss this matter with Mr. Petale as necessary.

16. The discussions between my firm and Dr. Murrey relating to the
engagement agreement were entirely “arm’s length”. Dr. Murrey was not pressured in
any way into signing this agreement, nor did I nor anyone else make any false
representations or promises to him or his lawyer about any terms of the agreement,
including, but not limited to, the provision which required all disputes arising out of the
agreement to be litigated in Ohio.

17. If Dr. Murrey had refused to accept the forum selection clause in my firm’s
agreement, it is firm policy that | would have had to personally review and approve the
revision, and I would not have agreed to accept the revision and Dr. Murrey as a client if
it was requested. This provision is a material provision in our contract given that my firm
represents hundreds of people and businesses from across the country each year. If our
contracts did not have this provision my small firm would quickly go bankrupt if were
forced to constantly litigate disputes in foreign jurisdictions. Neither Dr. Murrey nor Mr.

Petale ever expressed any concerns to me or my office about the forum selection clause.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United State of America that the foregoing is true and correct.

7 on

Aaron Mince

Executed on November 20, 2020.

 

 
